                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES SECURITIES                           2:18-cv-12927
AND EXCHANGE
COMMISSION,
                                           HON. TERRENCE G. BERG
                  Plaintiff,

      v.
                                            FINAL JUDGMENT BY
ERNEST J. ROMER, III,                        DEFAULT AGAINST
                                           DEFENDANT ERNEST J.
                  Defendant.                    ROMER, III



     This matter having come before the Court on Plaintiff United

States Securities and Exchange Commission’s Motion for Default

Judgment against Ernest J. Romer, III (the “Motion”), and the Court

having considered the Motion, the brief filed in support of the motion, the

complaint, and the evidence, papers and arguments presented therein,

as well as information learned during the July 17, 2019 hearing on this

matter:

                                    I.

     It is hereby ORDERED that the Motion is GRANTED against

Ernest J. Romer, III (“Romer”).
                                     II.

     It is hereby ORDERED, ADJUDGED, and DECREED that

Romer is permanently restrained and enjoined from violating, directly or

indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder,    17 C.F.R.    § 240.10b-5,    by   using    any    means    or

instrumentality of interstate commerce, or of the mails, or of any facility
of any national securities exchange, in connection with the purchase or

sale of any security:

     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to make any untrue statement of a material fact or to omit to

     state a material fact necessary in order to make the statements

     made, in the light of the circumstances under       which   they   were
     made, not misleading; or

     (c)   to engage in any act, practice, or course of business which

     operates or would operate as a fraud or deceit upon any person.
                                    III.

     It is hereby further ORDERED, ADJUDGED, and DECREED

that Romer is permanently restrained and enjoined from violating

Section 17(a) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

§ 77q(a), in the offer or sale of any security by the use of any means or



                                     2
instruments of transportation or communication in interstate commerce

or by use of the mails, directly or indirectly:

     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to obtain money or property by means of any untrue

     statement of a material fact or any omission of a material fact

     necessary in order to make the statements made, in light of the

     circumstances under which they were made, not misleading; or
     (c)   to engage in any transaction, practice, or course of business

     which operates or would operate as a fraud or deceit upon the

     purchaser.

                                     IV.

     It is hereby further ORDERED, ADJUDGED, and DECREED

that Romer is liable for disgorgement of $2,755,737, representing profits
gained as a result of the conduct alleged in the Complaint, together with

prejudgment interest thereon in the amount of $18,724, for a total of

$2,774,461. Romer’s disgorgement obligation, not including prejudgment
interest, shall be offset by any payments made towards the restitution

amount ordered in the related criminal matters. See People of the State

of Michigan v. Ernest J. Romer, III, 2017-004385-FH (Nov. 30, 2017),

2017-004386-FH (Nov. 30, 2017), 2018-000798-FH (March 8, 2018), 2018-

000799-FH (March 8, 2018), 2018-000800-FH (March 8, 2018), 2018-

001614-FH (May 17, 2018), 2018-001615-FH (May 17, 2018), 2018-

                                      3
001618-FH (May 17, 2018), 2018-001622-FH (May 21, 2018), 2018-

002858-FH (Aug. 20, 2018), 2018-002859-FH (Aug. 20, 2018), 2018-

002860-FH (Aug. 20, 2018), and 2018-003258-FH (Sep. 20, 2018).

       Defendant shall satisfy this obligation by paying $2,774,461.00 to

the Securities and Exchange Commission within 14 days after entry of

this Final Judgment.

       Defendant   may     transmit       payment     electronically   to   the
Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly from a

bank     account   via    Pay.gov     through       the   SEC    website     at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

certified check, bank cashier’s check, or United States postal money order

payable to the Securities and Exchange Commission, which shall be

delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action

number, and name of this Court; Ernest J. Romer, III as a defendant in
this action; and specifying that payment is made pursuant to this Final

Judgment.



                                      4
     Defendant shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in

this action. By making this payment, Defendant relinquishes all legal

and equitable right, title, and interest in such funds and no part of the

funds shall be returned to Defendant.

     Amounts collected shall be applied first to disgorgement and then

prejudgment interest, until the disgorgement and prejudgment interest
amounts in this Final Judgment are fully satisfied; only then shall any

amount be applied to post judgment interest. The Commission shall hold

the funds (collectively, the “Fund”) and may propose a plan to distribute

the Fund subject to the Court’s approval. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If

the Commission staff determines that the Fund will not be distributed,
the Commission shall send the funds paid pursuant to this Final

Judgment to the United States Treasury.

     The   Commission     may    enforce   the   Court’s   judgment   for
disgorgement and prejudgment interest by moving for civil contempt

(and/or through other collection procedures authorized by law) at any

time after 14 days following entry of this Final Judgment. Defendant

shall pay post judgment interest on any delinquent amounts pursuant to

28 U.S.C. § 1961.



                                   5
                                    V.

     It is hereby further ORDERED, ADJUDGED, and DECREED

that the Commission’s claim for civil monetary penalties against Romer

is hereby dismissed without prejudice.

                                    VI.

     It is hereby further ORDERED, ADJUDGED, and DECREED

that this Court shall retain jurisdiction of this matter for the purposes of
enforcing the terms of this Final Judgment.


Dated: July 17, 2019          s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     6
